Citation Nr: 1520811	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  15-03 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for ischemic heart disease. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from August 1952 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The evidence is in relative balance as to whether the Veteran's cardiomyopathy is ischemic heart disease related to presumed in-service herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for a heart disability, diagnosed as ischemic cardiomyopathy, are met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, such as ischemic heart disease, shall be service-connected. 38 C.F.R. § 3.309(e). 

The service department records confirm that the Veteran served in the Republic of Vietnam during the prescribed time period.  He is presumed to have been exposed to herbicide agents. See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (2014).

The record reflects that the Veteran has a current disability, diagnosed as cardiomyopathy.  The RO denied service connection on a presumptive basis as the medical evidence did not reflect ischemic heart disease, citing the May 2014 VA examination report. 38 C.F.R. § 3.309(e).  However, private electrophysiology and ventricular studies performed in May 2014 documented findings of a (possible) old anterior wall myocardial infarction (also noted on a private electrocardiogram in 2001), as well as mild to moderate cardiomyopathy of likely ischemic etiology.  The Board finds that the evidence is at least in relative balance as to whether the Veteran's cardiomyopathy is ischemic in nature.  By resolving any doubt in the Veteran's favor, service connection for a heart disability, diagnosed as ischemic cardiomyopathy, is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014). 


ORDER

Entitlement to service connection for a heart disability, diagnosed as ischemic cardiomyopathy, is granted. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


